Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
The Court erred in instructing the jury that “ fraud may be presumed, but the circumstances going to make up such presumption must be of such a nature as -weigh with a reasonable mind, and if doubts of the fraud charged by the defendant against plaintiff are entertained by the jury, the plaintiff is entitled to the benefit of such doubt.”
This instruction was given at the instance of the plaintiff. We understand the charge to assert, as law governing civil cases, the rule applicable to criminal cases, that where a doubt is entertained by the jury of the guilt of the party inculpated, this is sufficient to justify a finding in favor of the party accused of it. But, even in criminal cases, the principle, as above announced, would require limitation, and in civil cases it is wholly inadmissible. Issues of fact in civil cases are determined by a preponderance of testimony; and this rule applies as well to cases in which fraud is imputed as to any other.
Upon reviewing the testimony in this case, we are strongly inclined to the opinion that there was no such actual delivery of the goods proved as made the contract between William Ford and Jerry Ford complete, as against the former’s creditors ; but we prefer not. to *145pronounce definitely upon 'this matter, as the testimony, as actually delivered, may, as we know it frequently does, differ from that reduced to writing and presented in the form of a statement.
Judgment reversed and cause remanded for a new trial.